ci ni:i• Jtjs lICE                                                                                       LISA MAIl
 CAIn II. VS \VRR ill I                                                                              ClERK 012 II IE COURT
                                                                                                          (214) 712-3450
ii jsiic I                                                                                         th cc lerk c{s 5th Lxco u rts.gov
   DAVID L. BRIDCES
   Moii.y FRANCIS                                                                                         GAVI El 1(3MM
        ft 1 AS S. LANG                                                                            BUSINESS ADMINISIRA [OR
   ElIZAIIErII LANG—MIERS                                                                                 (214) 712-3434
   ROBERT M. :111 MORE                                                                           gay Ic. hunipa5 th.txcourts. gov
   LANA MYERS                                          Qourt of Z1ppcaI
   DAVID EVANS                                                                                              FASCIMIIE
   DAVID LEwis                                 JifUj itrirt of cxa at ThiLLa                              (214) 745-1083
  ADA BROWN
                                                     600 COMMERCE SIREEl, Soot 200
  CRAIG Si ODI)AR I                                                                                          I Nil I{NI
   DII I WI 110 :111!                                     DAllAS, TEXAS 75202                  WWWJXCOIJR[S.COV/5II ICOA.ASIX
   DAVID .1. SCIIENUK                                        (214)712-3400




                                                           August 28, 2015


           Derrick Moffett
           TDCJNo. 1464337
           AlIred Unit
           2101 FM 369 N.
           Iowa Park, Tx. 76367


           RE:            Court of Appeals Number:      05-07-01317-CR
                          Trial Court Case Number:

           Style: Moffett, Derrick Joseph
                          V.
                          The State of Texas


                           I.   The case has been submitted and is pending consideration.

                           2.   The Court of Criminal Appeals has jurisdiction over post-conviction writs and
                                habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                                information.

                           3.   The Court has no record of an appeal on file in the above referenced name or trial
                                court number.

                           4.   Enclosed is a copy of the opinion in your appeal.

                           5.   This Court does not appoint counsel

                           6.   Neither the judges nor the staff of this Court can give legal advice. Therefore, you
                                may wish to contact your attorney; the trial court; or the State Counsel for
                                Offenders, Texas Department of Criminal Justice, P.O. Box 4005, Huntsville, TX,
                                77342 for further information or assistance.
    7.    The Court does not have jurisdiction to compel the trial court to provide you with
          free copies of any of your trial court records. This Court does not provide free
          copies of any documents without prepayment of costs. Our charge is S.lO per page
          payable in advance by cashier’s check or money order.

    8.    Your case has been set for submission on

    9.    Our records reflect that the

    10.   Enclosed please find the copies you requested.

x   II.   The cost for the copies you requested is ( clerk record I volume 91 pages, reporter
          records 7 volumes 1157 pages, total cost to copy & ship S 130.00, the court does
          not provide free copies and do not loan out records )



                                  Respectfully,

                                  Is! Lisa Matz, Clerk of the Court




                                            7